Citation Nr: 0418549	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  01-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the right lower extremity, to include reflex 
sympathetic dystrophy.  

2.  Entitlement to service connection for residuals of 
frostbite of the left lower extremity, to include reflex 
sympathetic dystrophy.  

3.  Entitlement to service connection for asbestosis and 
pneumonconiosis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1956.   

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The veteran requested an RO hearing, which was scheduled 
September 2001, but he did not report for his hearing.  
He also has not since offered an explanation for his absence 
or requested that his hearing be rescheduled.  Accordingly, 
the Board will review his case as if he withdrew his request 
for a personal hearing.  

A January 2002 rating action granted special monthly pension 
(SMP) based on the need for aid and attendance (A&A).  

The issues of entitlement to service connection for residuals 
of frostbite of the right and left lower extremities will be 
adjudicated on the merits.  However, the issue of entitlement 
to service connection for asbestosis and pneumonconiosis is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part concerning this latter claim.  


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) are 
unavailable, apparently having been destroyed in a 1973 fire 
at a military records repository.  

2.  The veteran has presented sufficient evidence to confirm 
that he was exposed to cold weather during active, but non-
combat, military service.  

3.  The veteran has residuals of frostbite of his right and 
left lower extremities, to include reflex sympathetic 
dystrophy, which have been medically attributed to his 
exposure to cold weather during active service.  


CONCLUSION OF LAW

Residuals of frostbite of the right and left lower 
extremities, to include reflex sympathetic dystrophy, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(b) and (d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000, and implementing regulations were created and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

In this case the veteran was never formally notified of the 
VCAA.  However, by RO letter of May 1999 he was informed that 
he should submit additional evidence to show that residuals 
of frostbite had existed since his discharge from service.  
The RO indicated the best evidence would be private clinical 
records that VA would request if he completed the proper 
authorization forms, or which he could obtain himself.  The 
RO also indicated that VA would obtain any VA records that he 
specified.  

In July 2002 the RO informed the veteran that it had a copy 
of the September 1999 VA vascular examination but was waiting 
for service medical records (SMRs) that, along with records 
of the Surgeon General's Office (SGOs), had been requested.  
If these were not forthcoming, the RO had requested sick 
reports and morning reports as alternatives.

It appears the SMRs were destroyed in a 1973 fire at a 
military records repository and, therefore, are unavailable 
for consideration in this appeal.  Fortunately, this is of no 
real consequence because the Board is granting the veteran's 
claims for service connection for residuals of frostbite of 
the right and left lower extremities, to include reflex 
sympathetic dystrophy.  Obviously then, there is no risk of 
prejudicing him in going ahead and deciding his appeal 
because any deficiencies in failing to comply with the VCAA 
are mere harmless error.  See Sutton v. Brown, 9 Vet. App. 
553, 564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").  This includes any failure to apprise him 
of what specific evidence was needed to substantiate these 
claims or who-him or VA, was responsible for obtaining the 
supporting evidence or what steps VA or he should take in 
developing the evidence.



Legal Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a); see, too, Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

As already acknowledged, the SMRs are not available.  And 
while indeed unfortunate, the absence of the veteran's SMRs 
is not altogether dispositive of his appeal because this is 
not the only requirement for establishing his entitlement to 
service connection.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish the existence of a disability [and] a connection 
between the veteran's service and the disability."); see also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The SMRs, alone, 
are not the only means of showing entitlement to service 
connection.  Other evidence can be probative of this issue, 
as well.

In O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), it was 
held that "where the service medical records are presumed 
destroyed...the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened."  So there are provisions for 
overcoming, or at least compensating for, the absence of 
SMRs.  This situation, albeit difficult, is not altogether 
fatal to the claim.



On VA vascular examination in September 1990 the veteran's VA 
medical records were available for review, although the claim 
file was not available for review.  Veteran reported that he 
had been exposed to sub-zero weather in Northern Japan and 
had been taken to a local field hospital where he was 
hospitalized for about three days.  Since then, he had had 
continuous pain in his extremities that had not been relieved 
with various forms of treatment.  It was reported that there 
was a diagnosis by the VA Neurology service of reflex 
sympathetic dystrophy of the hands and feet.  On examination 
there was loss of sensation to light tough, in a stocking-
and-glove distribution, from the feet to the lower tibias.  
There was no edema, erythema or effusion.  There were no 
lesions or evidence of necrosis.  There was hyperesthesia to 
light touch and to pinprick over the plantar surface of the 
feet.  The diagnosis was reflex sympathetic dystrophy, 
secondary to cold injury sustained during active duty.  

The examiner that conducted the VA vascular examination in 
September 1999 reviewed the veteran's claim files in January 
2000.  The examiner noted that the report of the September 
1999 examination had been returned because there was no 
evidence of a cold injury during active duty.  The examiner 
noted the veteran's April 1999 claim for service connection 
for residuals of frostbite in which the veteran stated that 
he had been exposed to cold weather in a blizzard in January 
or February 1955 on Hokkido, a northern Japanese island, when 
stationed with Baker Company, 7th Calvary.  In that statement 
the veteran described his inservice treatment.  Also, he had 
testified (as noted in a 1997 Board decision) at an RO 
hearing in conjunction with a claim for service connection 
for PTSD that after being on Guard duty one night he had been 
treated at a field hospital for frostbite.  Further, there 
was evidence in the claim file that he had volunteered for 
the Mountain Rangers for which he underwent training in 
Colorado.  It was noted that within the claims files was an 
article, although the source of the article was not clear, 
that describes the activities of the military in the cold 
weather in Japan and there was a notation in the article 
indicating that the 7th Calvary had left Korea in December.  
The veteran had supplied a photograph of himself in Korea 
during the winter.  The examiner then stated that the 
veteran's history and physical examination were compatible 
with a cold injury.  The subsequent development of reflex 
sympathetic dystrophy secondary to this cold injury was more 
likely than not sustained during the time of his active duty.  

The Board further notes that in May 1993, in conjunction with 
his claim for service connection for PTSD, the veteran set 
forth his military duty stations and in which he reported 
having sustained frostbite.  

On VA examination for aid and attendance in July 2001 the 
diagnoses included peripheral neuropathy due to frostbite.  
However, the report of that examination does not indicate 
that the claims files were reviewed.  

It is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  See Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998); see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Generally, medical evidence based only on 
history furnished by the veteran and without supported 
clinical evidence is inadequate.  See Black v. Brown, 5 Vet. 
App. 177(1993).  The Court has held that medical opinions 
based upon an inaccurate factual premises are entitled no 
probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (medical opinion based upon an inaccurate factual 
premise has no probative value).  In addition, probative 
weight should not be given to medical opinions when the 
veteran's records were not reviewed.  See Bielby v. Brown, 7 
Vet. App. 260, 269 (1994) (medical opinion is of no 
evidentiary value when doctor failed to review veteran's 
record before rendering an opinion).  



Here, though, as explained below, there are legitimate 
reasons for accepting the VA examiner's medical opinion 
linking the veteran's current disability involving his lower 
extremities to his service in the military - and, in 
particular, to exposure to frigid temperatures.  There is 
medical and legal justification for concluding that he has 
residuals of frostbite.  First, the VA examiner's opinion is 
consistent with the evidence on file indicating the veteran 
served in cold weather environments.  Secondly, there is no 
contrary, i.e., negative, medical opinion suggesting 
otherwise.  The favorable opinion was based not merely upon 
the veteran's self-related history, but also on a review of 
his VA medical records.  And the opinion was restated after a 
further review of the claims files.  

So, the only competent medical opinion on file is consistent 
with the evidence of the veteran's past in-service cold 
exposure and supports his claims.  Accordingly, service 
connection for residuals of frostbite of the right and left 
lower extremities, to include reflex sympathetic dystrophy, 
is warranted - especially when all reasonable doubt is 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

The claim for service connection for residuals of frostbite 
of the right lower extremity is granted.  

The claim for service connection for residuals of frostbite 
of the left lower extremity also is granted.




REMAND

With respect to the claim for service connection for 
asbestosis and pneumonconiosis, in the veteran's April 1999 
claim he stated that during active service he was a heating 
and equipment operator at Ft. Campbell, Kentucky, working in 
a boiler room at night for a year.  He said the pipes were 
covered with asbestos and that he never wore a respirator or 
protective breathing apparatus to prevent him from inhaling 
asbestos particles.  

There is no presumption of exposure to asbestos during 
service.  Dyment v. West, 13 Vet. App. 141, 145 (1999).  
Nevertheless, pursuant to Manual M21-1, the RO must determine 
whether the service records contain evidence of asbestos 
exposure in service and should also inquire whether there is 
evidence of occupational or other asbestos exposure before 
service, during the years since, or both.  Dyment, at 145.

It appears the veteran now minimizes any possible post-
service exposure to asbestos in his civilian employment as a 
plasterer.  However, on file is a January 1999 letter from 
Dr. Mardini to an attorney (who apparently represented the 
veteran) in which it was stated that the veteran's asbestos 
exposure began in 1960 (i.e., after his service in the 
military had ended) while working in plaster and asbestos 
that he stated he had done all of his working life.  He had 
worked in sheet rock, dry wall, etc., at multiple military 
sites (apparently after his active duty) and retired in 1988.  

A November 1998 chest X-ray revealed parenchymal 
abnormalities consistent with pneumonconiosis with small 
opacities but no large opacities.  The diagnosis 
was parenchymal abnormalities, of both lung fields, secondary 
to asbestosis.  This diagnosis was repeated on VA pulmonary 
examination in September 1999, at which time the veteran's 
medical records were reviewed, but his claims files were not 
available for review.  



In a December 1991 statement in support of claim (VA Form 21-
4138), the veteran reported that he was receiving "SSI" 
benefits.  Also on file is a "List of Exhibits" 
in conjunction with a claim by him for Social Security 
benefits.  The duty to assist him with his claim, mandated by 
38 U.S.C.A. § 5103A (West 2002), includes obtaining these 
records and any underlying medical records used to make the 
determination.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999) and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the claim for service connection for asbestosis 
and pneumoconiosis is REMANDED to the RO for the following 
development and consideration:  

1.  Review the claims file and ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations is 
completed.  In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 are fully complied with 
and satisfied.  

*This should include, but is not limited to, 
requesting that the veteran submit copies of 
all relevant records in his possession that he 
has not previously identified and/or 
submitted. 

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for 
asbestosis and pneumonconiosis.  Ask that he 
complete and return the appropriate releases 
(VA Form 21-4142s) for the medical records, 
which are not already on file, of each 
private care provider since military service.  

This should include, but is not limited to, 
all records from Dr. Mardini.  



Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

The veteran should be specifically requested 
to provide the names and addresses of any 
treating physicians who have rendered 
diagnoses or opinions, to include having 
simply verbally informed him that his 
asbestosis or pneumoconiosis is related or due 
to his military service, but in particular, 
to exposure to asbestos while in the military 
- as opposed to while not in service such as 
in his civilian employment.  

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of the disorder(s) treated-
particularly insofar as whether any is related 
to the veteran's service in the military and 
any in-service exposure to asbestos.  This 
includes Dr. Mardini.  Request that he provide 
the medical basis and supporting authority for 
his diagnosis of asbestosis and also state 
whether it is as likely as not that any 
current asbestosis is due to any in-service 
exposure to asbestos, if such is objectively 
documented, or instead is due to post-service 
exposure to asbestos, if objectively 
documented, or to both.

Inform the veteran that he may submit copies 
of all relevant records to the private 
physicians who have treated him since service 
for the purpose of obtaining opinions from 
these physicians concerning whether it is as 
likely as not that any current asbestosis is 
due to any in-service exposure to asbestos, if 
such is documented, or to post-service 
exposure to asbestos, if such is documented, 
or to both.  

3.  The RO should take the appropriate steps 
to document any in-service exposure to 
asbestos, as related by the veteran, or the 
likelihood of exposure to asbestos. 

4.  Ask the veteran to provide any evidence in 
his possession, including any documents 
relating to exposure to asbestos after 
service, relating to a claim or civil suit for 
compensation, or Workman's Compensation, other 
than with VA.  This includes any claim or 
docket number or other methods of 
identification of any such claim(s).  

5.  Schedule the veteran for a VA pulmonary 
examination to clarify the nature of any lung 
disease he has.  Specifically, though, the 
examiner is asked to comment on the finding of 
parenchymal changes in a November 1998 X-ray 
report by a private physician, as compared to 
findings on past VA chest 
X-rays, in the context of whether the veteran 
has asbestosis.  

If asbestosis is confirmed, the examiner is 
asked to discuss the effect of the veteran's 
exposure to asbestos during service, if any is 
objectively documented, and any post-service 
occupational exposure to asbestos, if 
documented.  Based on the exposure, if 
confirmed either during service or since in 
civilian employment, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
asbestosis resulted from asbestos exposure in 
service.

To facilitate making these important 
determinations, the claims folders must be 
made available to the examiner for a review of 
the veteran's pertinent medical history, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folders.  All 
necessary diagnostic testing and evaluation 
should be done and the examiner should review 
the results of any testing prior to completion 
of the examination report.  

If no opinion can be rendered, explain why 
this is not possible.  

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the questions 
to which answers are provided.   

6.  Then readjudicate the claim for service 
connection for asbestosis and pneumoconiosis 
based on the additional evidence obtained.  In 
doing so, the RO must address whether the 
veteran had exposure to asbestos during 
service and whether there is also pre-service 
or post-service exposure, or both, such as in 
his civilian employment.

7.  If the benefit sought on appeal remains 
denied, send the veteran and his 
representative a Supplemental Statement of the 
Case (SSOC) and give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



